UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1126


YOEL REYES PEREZ,

                     Petitioner,

              v.

JEFFERSON B. SESSIONS III, Attorney General,

                     Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 21, 2017                               Decided: September 26, 2017


Before DUNCAN, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sean R. Hanover, HANOVER LAW, PC, Fairfax, Virginia, for Petitioner. Chad A.
Readler, Acting Assistant Attorney General, Terri J. Scadron, Assistant Director, Christina
P. Greer, Gregory D. Mack, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Yoel Reyes Perez, a native and citizen of Mexico, petitions for review of an order

of the Board of Immigration Appeals (Board) dismissing his appeal from the immigration

judge’s denial of his applications for withholding of removal and protection under the

Convention Against Torture.

       On appeal, Reyes Perez argues that the Board erred in failing to overturn the

immigration judge’s finding that he failed to establish a cognizable particular social group.

The Board presumed, however, for purposes of its analysis, that Reyes Perez was able to

meet this nexus requirement. The Board proceeded to uphold the immigration judge’s

denial of withholding of removal on the ground that Reyes Perez failed to establish harm

rising to the level of past persecution or establish a clear probability of future persecution

if returned to Mexico. Because Reyes Perez fails to raise any arguments in his informal

brief that meaningfully challenge the basis for the Board’s decision, we find that he has

failed to preserve any issues for review. See Fed. R. App. P. 28(a)(8)(A) (“[T]he argument

. . . must contain . . . appellant’s contentions and the reasons for them, with citations to the

authorities and parts of the record on which the appellant relies.”); Edwards v. City of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (“Failure to comply with the specific

dictates of [Rule 28] with respect to a particular claim triggers abandonment of that claim

on appeal.”).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Reyes Perez (B.I.A. Jan. 17, 2017). We dispense with oral argument because the facts



                                               2
and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                 PETITION DENIED




                                           3